Citation Nr: 0514841	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-01 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of vision in the 
left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a June 1989 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) - which denied the veteran's claim for 
service connection for "swamp rot."  In a November 1994 
decision, the Board also denied service connection for a 
chronic skin disorder of the hands and feet.  And in February 
1999, the U.S. Court of Veterans Appeals (now the U.S. Court 
of Appeals for Veterans Claims) (Court) affirmed the Board's 
decision as to the issue of service connection for a skin 
condition of the feet, but vacated the portion of the Board's 
decision that had denied, on the merits, service connection 
for a skin condition of the hands.  The Court remanded this 
claim pursuant to Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998) and Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 F. 
3d 1380 (Fed. Cir. 1996).  In December 1999, the Board 
reopened this claim, found it well grounded, and remanded it 
to the RO for further development and consideration.

A March 2000 RO rating decision granted service connection 
for eczema and assigned a noncompensable (i.e., 0 percent) 
rating.  The veteran continued with his appeal concerning 
this skin condition, requesting a higher initial rating for 
it.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
The March 2000 RO rating decision also denied service 
connection for memory loss, chest pains, loss of vision in 
the left eye and anxiety, and denied an increased rating for 
the residuals of a puncture wound of the right thigh.

In a March 2003 informal hearing presentation, the veteran's 
representative asserted that the veteran also is entitled to 
service connection for arteriosclerotic heart disease and for 
residuals of a head injury.  But since these additional 
claims have not yet been adjudicated by the RO, much less 
denied and timely appealed to the Board, they are referred to 
the RO for appropriate development and consideration.  38 
C.F.R. § 20.200 (2004).

In a January 2004 decision, the Board denied service 
connection for chest pains and memory loss, and for increased 
ratings for the residuals of the puncture wound to the right 
thigh and eczema.  The Board remanded the claims for loss of 
vision in the left eye and for anxiety to the RO for further 
development.  The RO since has granted service connection for 
post-traumatic stress disorder (PTSD), in January 2005, 
inclusive of the anxiety previously claimed.  So the only 
remaining issue before the Board is whether the veteran also 
is entitled to service connection for loss of vision in his 
left eye.

In April 2005, the veteran's representative requested that 
the Board advance the veteran's case on the Board's docket.  
The Board subsequently granted the motion in May 2005 due to 
the veteran's advanced age.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran served in the European Theater of Operations 
during World War II, engaged in combat with the enemy, and 
was awarded the Purple Heart Medal.

3.  There is no competent evidence that any left eye injury 
in service caused the current conditions affecting the 
veteran's left eye.


CONCLUSION OF LAW

A left eye condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (Feb. 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.



In the case at hand, the RO initially considered the specific 
claim at issue in March 2000, so about eight months prior to 
even the VCAA's existence.  But once enacted, the RO sent the 
veteran letters in February 2001 and January 2005 regarding 
the evidence that needed to be submitted for him to prevail 
on his claim, what evidence he should submit, and what 
evidence the RO would obtain for him.

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision in question was promulgated before 
the implementation of the VCAA.  Therefore, the rating 
decision could not have possibly satisfied its requirements.  
However, the RO readjudicated the claim once the VCAA became 
law.  Consequently, since the veteran already has received 
the requisite VCAA notice, any defect with respect to the 
timing of it was mere harmless error.  See, too, Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regard to his 
claim.  Service documents were obtained in an attempt to 
replace his missing service medical records.  And he 
submitted, or the RO obtained, the records of his additional 
evaluation and treatment since service.  The RO also provided 
him a VA examination during the course of his appeal, at 
which time the examiner was asked to render an opinion 
regarding the etiology of any left eye condition present.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Thus, there is no evidence missing from the record that must 
be part of it for him to prevail on the claim, so, again, the 
timing of the VCAA notice was harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required. 

II.  Factual Background

As already acknowledged, VA has been unable to obtain the 
veteran's service medical records (SMRs), which are presumed 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  This facility is a 
military records respository.  Morning reports were obtained, 
however, and they show the veteran was listed on sick call 15 
days in 1942.  In March 1945, he was treated for a shell 
fragment wound (SFW) of the neck.  And he was awarded the 
Purple Heart Medal, among other decorations.

A VA examination was conducted in September 1978.  There were 
no complaints of an eye disability and the eye examination 
was normal.  A November 1978 rating decision granted service 
connection for gunshot wounds of the right thigh and 
left neck and assigned noncompensable ratings.

In July 1981, the veteran underwent extraction of an 
intracapsular cataract of the left eye.  The VA hospital 
summary reveals that he had noticed a progressive decrease in 
the visual acuity in his left eye during the prior two years.  
He was known to have early involuntary macular degeneration 
in the left eye (mild pigmentary changes).  The vision in his 
right eye was 20/20; it was only 4/200 in his left eye.  
Prior to the surgery, his left iris was normal.  After the 
surgery, he developed postoperative left iritis that was 
controlled by medication.  A fine strand, either a retained 
suture or piece of cotton, behind the left iris was noted.

A VA examination was conducted in May 1986.  Eye examination 
noted that the veteran wore bifocals and showed aphakia of 
the left eye.  Otherwise, his eye examination was normal.  
The pertinent diagnosis was aphakia of the left eye, 
secondary to cataract extraction.

VA progress notes dated in March 2004 reveal the veteran 
complained of increasing blurring in his left eye with 
present glasses, and a past medical history of trauma to the 
left eye.  The pertinent diagnoses were pseudophakia, iris 
damage, vitreous/membranes, macular degeneration, myopia, and 
astigmatism of the left eye.

A VA eye examination was conducted in May 2004.  The veteran 
stated that dirt and gravel injured his left eye during an 
explosion in Germany during World War II.  No surgery was 
performed on this eye at that time, but subsequently, he had 
bilateral cataract surgery.  He also underwent left anterior 
chamber lens implantation and has had stable vision since the 
procedure.  The examiner noted that the veteran's decreased 
vision in his left eye was most likely secondary to possible 
postoperative macular edema.  There was no history from him 
that intraocular surgery to remove any fragments was 
performed in service.  Other diagnoses were intraocular 
lenses, both eyes, posterior chamber in the right eye and 
anterior chamber in the left; dry eyes; age related macula 
degeneration that could also be responsible for some decrease 
in the vision of the left eye; and possible early bolus.

The veteran contends he sustained a combat shrapnel wound to 
his left eye while in the military, eventually causing the 
loss of vision in this eye.  He says his left eye was 
improperly irrigated after the incident, that the condition 
has bothered him ever since service, and that it later caused 
his cataracts and chronic left eye problems.  He also does 
not believe he should be penalized because his service 
medical records are unavailable to substantiate his 
allegations.  And he points out that he is a Purple Heart 
Medal recipient, which, itself, proves he was wounded in 
combat.



III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained in the line 
of duty while in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Put another way, to establish service connection for a 
disability, a claimant must submit:  (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



When, as here, a veteran's SMRs are unavailable through no 
fault of his, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), held that 38 U.S.C.A. § 1154(b) dictates that in 
the case of any veteran who engaged in combat with the enemy 
in active service during a period of war, campaign, or 
expedition, the Secretary of VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding that there is no official record of such 
incurrence or aggravation in such service.  See, too, 
38 C.F.R. § 3.304(d).  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.

The Federal Circuit concluded that, in allowing a veteran to 
use lay or other evidence to prove service incurrence or 
aggravation of conditions alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) has three evidentiary elements; 
it must be determined whether there is "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease," and it must be determined whether this 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If both of these inquiries 
are satisfied, a factual presumption arises that the alleged 
injury or disease is service-connected.  It must then be 
determined whether the government has met its burden of 
rebutting the presumption of service connection by "clear and 
convincing evidence to the contrary."



"Satisfactory evidence" in 38 U.S.C.A. § 1154(b) means 
"credible evidence" that would allow a reasonable fact-finder 
to conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service.  Caluza v. 
Brown, 7 Vet. App. 498, 510 (1995).  38 U.S.C.A. § 1154(b) 
relaxes the evidentiary requirements for adjudication of 
certain combat related VA disability compensation claims.  
Id.  Section 1154(b) deals with the question of whether a 
particular disease or injury was incurred or aggravated in 
service - that is, what happened then - but not the 
question of either current disability or nexus to service, as 
to both of which competent medical evidence is generally 
required.

The Board is ever mindful of the heightened duty to assist 
the veteran because of the absence of his service medical 
records and observes, as well, that he claims his eye 
condition was incurred in combat.  See Milostan, O'Hare, 38 
U.S.C.A. § 1154, supra.  The service personnel records 
confirm he participated in combat, and indeed was wounded in 
action, as evidenced by his Purple Heart Medal.

The Board has given careful consideration to the provisions 
of 38 U.S.C.A. § 1154(b) and the implementing regulation, 
38 C.F.R. § 3.304(d), in view of the veteran's contentions 
that he has suffered from eye disability due to explosion 
fragments while serving in a combat zone.  For the purposes 
of this decision, the Board will concede that he sustained 
such fragments in the left eye in service.  But, still, the 
controlling fact in this case is that, even assuming he 
sustained a left eye injury in service as alleged, he has not 
presented competent medical evidence establishing a link 
between that incident in service and any current left eye 
condition first diagnosed in 1981.  The Board accords greater 
probative weight to the opinion of the examiner who conducted 
the current VA eye examination, indicating the veteran's left 
eye problems were possibly related to postoperative macular 
edema or age-related macula degeneration.  In either case, 
this is unrelated to his service in the military - including 
any trauma he may have sustained to his left eye in combat 
during World War II.  As such, the third prong of the Pond 
test is not satisfied.  See also Caluza, supra.



The Board notes the contentions of the veteran that he has 
had a left eye condition since service.  However, the Board 
reiterates that his current left eye problems were not 
initially diagnosed until about 1981, so many years (indeed 
decades) following his discharge from the military without 
evidence of continuity of symptomatology during the interim.  
He stated in 1981 that he had experienced progressively 
decreasing vision in his left eye for two years, meaning 
since 1979 or thereabouts.  In this regard, the results of a 
1978 VA eye examination, conducted three years prior this 
statement, were normal.  In any event, in 1981 he complained 
of a decrease in visual acuity in his left eye over the prior 
two years, so clearly not since service, seeing as though it 
ended many, many years prior to that.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

And since the veteran is a layman, he is not qualified to 
render a medical diagnosis or, more importantly in this 
particular instance, a medical opinion concerning the cause 
of the condition at issue.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Mercado-Martinez v. West, 1 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

The veteran's representative, in the informal hearing 
presentation dated in May 2004, requested that, if the Board 
is unable to grant service connection for a left eye 
disability, a remand is necessary for another eye 
examination, as the examiner who conducted the May 2004 eye 
examination did not review the claims file.  The Board notes 
that the RO sent the veteran's claims file to the VA medical 
facility where the veteran was examined and instructed the 
examiners to state in their evaluation reports that they had 
reviewed the claims file.  The examiner who conducted the May 
2004 mental disorders examination stated that the claims file 
was reviewed.  However, the examiner who conducted the eye 
examination did not.  This omission, though, is not shown to 
have any effect on the case or to cause prejudice to the 
veteran.  This is because there is no evidence in the record 
showing any residual of an eye injury sustained in service, 
besides the contentions of the veteran.  And the examiner 
already considered the veteran's contentions that his 
left eye injury in service caused his current left eye 
disability, and there is nothing bedsides these statements in 
the claims file otherwise supporting this allegation.  


Consequently, the Board concludes that any such error in the 
examiner not reviewing the claims file is merely harmless and 
does not prohibit consideration of this matter on the merits 
at this juncture - keeping in mind the Board gave the 
veteran the benefit of the doubt and presumed he sustained 
the alleged injury in service.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
Thus, given this presumption, meaning acceptance of the 
injury as fact, there is no legitimate reason to request 
further comment by the VA examiner or another examination 
altogether since he attributed the veteran's current left eye 
problems - particularly his decreased vision - to something 
else entirely, in spite of this presumed injury.

Accordingly, in light of the absence of any such evidence 
suggesting a link between the currently diagnosed left eye 
disorders and service, including the combat injury sustained 
in service, the Board finds that the preponderance of the 
evidence is against the veteran's claim - meaning there is 
no reasonable doubt to resolve in his favor concerning this.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for loss of vision in the 
left eye is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


